Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The table listed in step 2 of the claimed process, between equations (1) and (2), lists simultaneous operating speeds of the vehicle at 30 km/h, 50 km/h, and 70/h.  This listing of 3 different speeds could be interpreted to mean that the vehicle simultaneously operates at each of these speeds as it travels.
The table listed in step 2 of the claimed process, between equations (1) and (2), lists simultaneous vehicle loads of no load, half load, and full load.  From this language, a person of skill in the art cannot determine whether the vehicle is carrying no load as it operates, or a half load, or a full load as it travels.
The table listed in step 2 of the claimed process, between equations (1) and (2), lists simultaneous brake pedal positions of 20% open, 40% open, 60% open and 80% open.  From this phrasing, a person of skill in the art cannot determine the present operating state of the brake pedal as the vehicle travels.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk, et al., US 2013/0151075 A1, in view of Lu, et al., US 2008/0086251 A1.
As per Claim 1, Moshchuk teaches a tank truck rollover relieved control method based on electronic braking deceleration (¶¶ 19-20), wherein specific steps comprise: step 1: defining a tank truck rollover scene applicable to the relieved control method wherein the applicable rollover scene comprises that a tank truck normally runs at present, but a sharp turn exists in front, and if the tank truck passes through the sharp turn at a current vehicle speed, the tank truck may roll over (¶¶ 34-35). 
Moshchuk does not expressly teach: step 2: adopting a least square method to establish a characterization function of tank truck braking deceleration wherein a function expression of the tank truck braking deceleration a is defined as: 
                
                    a
                    =
                    
                        
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                            λ
                        
                        
                            2
                        
                    
                    +
                    
                        
                            c
                        
                        
                            2
                        
                    
                    λ
                    +
                    
                        
                            c
                        
                        
                            3
                        
                    
                    
                        
                            m
                        
                        
                            2
                        
                    
                    +
                    
                        
                            c
                        
                        
                            4
                        
                    
                    m
                    +
                    b
                     
                     
                     
                    (
                    1
                    )
                
            
Where in formula (1), c1, c2, c3 and c4 are coefficients, and b is a constant term; 
scene elements for a braking test comprise vehicle speed, load and an opening degree of a brake pedal, quantization parameters of each scene element are shown in the following table, 36 test scenes exist after the scene elements are permutated and combined, a test is repeatedly conducted twice in each test scene, and totally 72 tests are conducted; 
Scene Element
Quantization parameter
Vehicle speed
30 km/h, 50 km/h, 70 km/h
Load
No load, half load, full load
Opening degree of the brake pedal
20%, 40%, 60%, 80%


a medium loaded in the tank truck for the braking test is water, and a computational formula of a whole truck mass m of the tank truck is: m’ if No load; m’ + 0.5ρV if Half load; and m’ + ρV if Full load (2), wherein formula (2), m' is a whole truck mass when the tank truck is no-load, V is a volume of the tank truck, ρ is a density of the water, and m' and V are obtained through a tank truck product manual; 
in a straight road segment, the tank truck runs at a constant vehicle speed v' of 30 km/h, 50 km/h and 70 km/h, a CAN data bus is used for controlling the brake pedal to decelerate with a certain opening degree of 20%, 40%, 60% and 80% until the vehicle speed of the tank truck is zero, a time from starting deceleration to the zero vehicle speed of the tank truck is recorded as Δt, and a computational formula of the braking deceleration a is:                 
                    a
                    =
                    
                        
                            v
                            '
                        
                        
                            Δ
                            t
                        
                    
                
                 (3);
after 72 times of the braking test, test data {λi, mi, ai} is obtained, i=1, 2, ..., 72; a square of total errors in the least square method is {summation formula}:
when the square J(c1, c2, c3, c4, b) of the total errors is a minimum value, c1, c2, c3, c4 and b are optimal solutions, and a computational formula is: {differential formula} (5)
correspondingly, a functional expression a=c1λ2 + c2λ + c3m2 + c4m + b of the tank truck braking deceleration a is obtained.
Lu teaches: 
step 2: adopting a least square method to establish a characterization function of tank truck braking deceleration (¶¶ 75, 88) wherein a function expression of the tank truck braking deceleration a is defined as: a = c1λ2 + c2λ + c3m2 + c4m + b (1) in formula (1), c1, c2, c3 and c4 are coefficients, and b is a constant term (¶¶ 247-250); 
scene elements for a braking test comprise vehicle speed (¶¶ 21, 23), load (¶ 59) and an opening degree of a brake pedal (¶ 20), quantization parameters of each scene element are shown in the following table, 36 test scenes exist after the scene elements are permutated and combined, a test is repeatedly conducted twice in each test scene, and totally 72 tests are conducted (¶¶ 128-130; after “vehicle testing data” are collected); 
Scene Element
Quantization parameter
Vehicle speed
30 km/h, 50 km/h, 70 km/h
Load
No load, half load, full load
Opening degree of the brake pedal
20%, 40%, 60%, 80%

  
a medium loaded in the tank truck for the braking test is water, and a computational formula of a whole truck mass m of the tank truck is: m’ if No load; m’ + 0.5ρV if Half load; and m’ + ρV if Full load (¶ 103); (2) in formula (2), m' is a whole truck mass when the tank truck is no-load, V is a volume of the tank truck, ρ is a density of the water (¶¶ 98-99), and m' and V are obtained through a tank truck product manual (¶ 12); 
in a straight road segment, the tank truck runs at a constant vehicle speed v' of 30 km/h, 50 km/h and 70 km/h (¶¶ 186-188; based on measured wheel speeds), a CAN data bus is used for controlling the brake pedal to decelerate with a certain opening degree of 20%, 40%, 60% and 80% until the vehicle speed of the tank truck is zero (¶ 20; based on “brake pedal force”), a time from starting deceleration to the zero vehicle speed of the tank truck is recorded as Δt, and a computational formula of the braking deceleration a is: a = v’/Δt (3) (¶¶ 86-88);
after 72 times of the braking test, test data {λi, mi, ai} is obtained, i=1, 2, ..., 72; a square of total errors in the least square method is {summation formula}:
when the square J(c1, c2, c3, c4, b) of the total errors is a minimum value, c1, c2, c3, c4 and b are optimal solutions, and a computational formula is: {differential formula} (5)
correspondingly, a functional expression a=c1λ2 + c2λ + c3m2 + c4m + b of the tank truck braking deceleration a is obtained (¶¶ 129-132).
Moshchuk does teach: 
step 3: achieving tank truck rollover relieved control on the basis of the characterization function of the braking deceleration and EBS, sub-step 1: acquiring a current vehicle speed installing wheel speed sensors on non-steering wheels at two sides of a last shaft of the tank truck (¶¶ 36, 42), outputting two-side wheel speeds v1 and v2 in real time (¶ 51), and defining a longitudinal vehicle speed of the tank truck as v, wherein a computational formula is: v = (v1 + v2)/2 (6) (¶¶ 22-23);
sub-step 2: determining whether a rollover risk exists in a front road segment or not acquiring a road curvature radius (¶ 58), a longitudinal gradient angle and a transverse gradient angle of a front road through an enhanced digital map (¶¶ 67-68), determining whether the rollover risk exists in the front road segment or not when the tank truck passes in combination with the current vehicle speed (¶ 23); 
if no rollover risk exists, ending control; and if the rollover risk exists, calculating a distance Δσ between a current position of the tank truck and a front dangerous place and a suggested safety vehicle speed vs, and entering sub-step 3 (¶¶ 47-50 after considering measurements and sensor data); 
sub-step 3: calculating the opening degree of the brake pedal required by deceleration reducing the current vehicle speed v of the tank truck to the safety vehicle speed vs with a fixed deceleration â (¶ 76), and in combination with the distance Δσ (¶ 76), a computational formula of â is: [claimed formula 7];
statically measuring the whole truck mass m of the tank truck in advance, and utilizing the formula (1) for determining the opening degree λ.tilda. of the brake pedal when the braking deceleration of the tank truck is (¶¶ 51, 76-77); and 
sub-step 4: determining whether the required opening degree of the brake pedal is larger than an opening degree of the brake pedal operated by a driver wherein the CAN data bus is used for acquiring the opening degree of the brake pedal operated by the driver (¶¶ 20-21; 
as measured by brake pedal position sensor 88 of Figure 1), when λ.tilda.> λ (¶ 47), the CAN data bus is used for controlling the EBS for deceleration control with a braking effect of the opening degree of the brake pedal (¶¶ 73-74, 87); and 
when λ.tilda.≤ λ, the EBS performs deceleration control with a braking effect of the opening degree λ of the brake pedal operated by the driver; and control is ended (¶¶ 73-74, 87). 
At the time of the invention, a person of skill in the art would have thought it obvious to interpret the data as per Moshchuk with a least squares algorithm as Lu teaches, in order to remove noise from the collective data and avoid an overcorrection to vehicle behavior.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661